In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 18-166V
                                       Filed: August 9, 2022
                                          UNPUBLISHED


    LISA COLBERT,                                               Special Master Horner

                          Petitioner,
    v.                                                          Damages Decision Based on Proffer;
                                                                Tetanus diphtheria acellular pertussis
    SECRETARY OF HEALTH AND                                     (“Tdap”) Vaccine; Shoulder Injury
    HUMAN SERVICES,                                             Related to Vaccine Administration
                                                                (“SIRVA”)
                         Respondent.


John Robert Howie Jr., Howie Law, P.C., for petitioner.
Ryan Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                 DECISION AWARDING DAMAGES 1

      On February 1, 2018, Lisa Colbert filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered pain and dysfunction in her left
shoulder caused-in-fact by her Tdap vaccination. (ECF No. 57.)

       On May 27, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for impingement, subacromial / subdeltoid bursitis, and subscapularis
tendinosis caused-in-fact by her February 2, 2015 Tdap vaccination. On August 9, 2022,
Respondent filed a proffer on award of compensation (“Proffer”) indicating Petitioner
should be awarded $57,500.00. (ECF No. 68) In the Proffer, Respondent represented
that Petitioner agrees with the proffered award. (Id.) Based on the record as a whole, I
find that Petitioner is entitled to an award as stated in the Proffer.




1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $57,500.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3


IT IS SO ORDERED.


                                                         s/Daniel T. Horner
                                                         Daniel T. Horner
                                                         Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                    2
                  THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


LISA COLBERT,

                      Petitioner,

v.                                                    No. 18-166V
                                                      Special Master Daniel T. Horner
SECRETARY OF HEALTH AND                               ECF
HUMAN SERVICES,

                      Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On May 27, 2022, the Court found petitioner entitled to compensation. ECF No. 63

(Ruling on Entitlement).1 Respondent now proffers that petitioner be awarded a lump sum of

$57,500.00, in the form of a check payable to petitioner, for all damages available pursuant to 42

U.S.C. § 300aa-15(a).2 The whole of this amount represents an award for actual and projected

pain and suffering at net present value. Petitioner is a competent adult, and accordingly,

guardianship documentation is not required.




1
  Respondent has no objection to the amount of the proffered award of damages set forth herein.
Assuming the special master issues a damages decision in conformity with this proffer,
respondent waives his right to seek review of such damages decision. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the special master’s
May 27, 2022, entitlement decision.
2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
       Petitioner has reviewed the foregoing and concurs. Petitioner agrees with the proffered

award of $57,500.00.3

                                                   Respectfully submitted,

                                                   BRIAN M. BOYNTON
                                                   Principal Deputy Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   HEATHER L. PEARLMAN
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   TRACI R. PATTON
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   s/ RYAN D. PYLES
                                                   RYAN D. PYLES
                                                   Senior Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington D.C. 20044-0146
                                                   Tel: (202) 616-9847
                                                   ryan.pyles@usdoj.gov

Dated: August 9, 2022




3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).

                                               2